Exhibit 10.88


                    






Hudson Pacific Properties, L.P.








            






First Amendment
Dated November 7, 2019




to




Note Purchase Agreement
Dated as of November 16, 2015




            






4.34% Series A Guaranteed Senior Notes due January 2, 2023
4.69% Series B Guaranteed Senior Notes due December 16, 2025
4.79% Series C Guaranteed Senior Notes due December 16, 2027




                    












--------------------------------------------------------------------------------

Exhibit 10.88
First Amendment to Note Purchase Agreement


        This First Amendment dated November 7, 2019 (this “First Amendment”) to
that certain Note Purchase Agreement dated as of November 16, 2015 is among
Hudson Pacific Properties, L.P., a Maryland limited partnership (the “Company”),
and each holder of Original Notes (as hereinafter defined) (collectively, the
“Noteholders”) that is a signatory hereto.
Recitals:


        A. Whereas, the Company has heretofore entered into that certain Note
Purchase Agreement dated as of November 16, 2015 (the “Original Note Agreement”)
with each of the Purchasers party thereto pursuant to which the Company issued
and has outstanding (a) $110,000,000 aggregate principal amount of its 4.34%
Series A Guaranteed Senior Notes due January 2, 2023 (the “Series A Notes”), (b)
$259,000,000 aggregate principal amount of its 4.69% Series B Guaranteed Senior
Notes due December 16, 2025 (the “Series B Notes”), and (c) $56,000,000
aggregate principal amount of its 4.79% Series C Guaranteed Senior Notes due
December 16, 2027 (the “Series C Notes”; the Series A Notes, the Series B Notes
and the Series C Notes, the “Original Notes”);
        B. Whereas, capitalized terms used herein shall have the respective
meanings ascribed thereto in the Original Note Agreement unless herein defined
or the context shall otherwise require;
        C. Whereas, the Company has requested that the Noteholders amend the
Original Note Agreement in certain respects;
        D. Whereas, the Noteholders party hereto have agreed to the amendment
request of the Company, and the Company and such Noteholders now desire to amend
the Original Note Agreement in the respects, but only in the respects,
hereinafter set forth; and
        E. Whereas, all requirements of law have been fully complied with and
all other acts and things necessary to make this First Amendment a valid, legal
and binding instrument according to its terms for the purposes herein expressed
have been done or performed.
        Now, therefore, upon the full and complete satisfaction of the
conditions precedent to the effectiveness of this First Amendment set forth in
Section 3.1 hereof, and in consideration of good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Noteholders party hereto do hereby agree as follows:
SECTION 1.Amendments.
1.1. Section 7.2(a) of the Original Note Agreement shall be and is hereby
amended and restated in its entirety to read as follows:



--------------------------------------------------------------------------------



“(a) Covenant Compliance — setting forth (1) the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.5 and each Additional Covenant
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations) and detailed calculations of the
maximum or minimum amount, ratio or percentage, as the case may be, permissible
under the terms of such Section or Additional Covenant, and the calculation of
the amount, ratio or percentage then in existence and (2) a list of the assets
included in the calculation of Unencumbered Asset Value. The calculations
required pursuant to this Section 7.2 shall be in Dollars and any conversion
from Canadian Dollars to Dollars shall be calculated using the same methodology
as the conversion from Canadian Dollars to Dollars in Hudson REIT’s public
reporting practice with respect thereto in accordance with all appropriate
guidance applicable thereto. In the event that Hudson REIT, the Company or any
Subsidiary has made an election to measure any financial liability using fair
value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;”


1.2. The definitions of “Property,” “Unencumbered Asset Value” and “Unencumbered
NOI” set forth in Schedule A to the Original Note Agreement shall be and are
hereby amended and restated in their entirety to read as follows, respectively:
        “Property” means any parcel of real property owned or leased (in whole
or in part) or operated by the Company, Hudson REIT, any Subsidiary or any
Unconsolidated Affiliate of Hudson REIT and which is located in a state of the
United States of America or the District of Columbia or Canada.


        “Unencumbered Asset Value” means without duplication, the sum of the
following:


        (a) For each Unencumbered Pool Property owned for the most recently
ended four fiscal quarters, the quotient of (1) Net Operating Income
attributable to such Unencumbered Pool Property (i) if other than a Studio
Property, for the most recently ended two fiscal quarters annualized, and (ii)
if a Studio Property, for the most recently ended four fiscal quarters, divided
by (2) the Capitalization Rate, plus


        (b) For each Unencumbered Pool Property acquired within the last four
fiscal quarters, the acquisition cost of such Unencumbered Pool Property.


-2-



--------------------------------------------------------------------------------



        Notwithstanding the above, (A) to the extent that the Unencumbered Asset
Value attributable to Unencumbered Pool Properties subject to Ground Leases
exceeds 30% of total Unencumbered Asset Value (provided that the Metro Park
Ground Lease shall not be taken into account when calculating such 30%
limitation), such excess shall be excluded from Unencumbered Asset Value; (B) to
the extent that the aggregate rental revenue of the Unencumbered Pool Properties
generated from a single tenant or Affiliated tenants in the aggregate exceeds
25%, in each such case, such excess shall be excluded when determining Net
Operating Income for the purposes of calculating Unencumbered Asset Value; and
(C) to the extent that the Unencumbered Asset Value attributable to Unencumbered
Pool Properties located in Canada exceeds 20% of total Unencumbered Asset Value,
such excess shall be excluded from Unencumbered Asset Value. In no event shall a
Property valued pursuant to clause (a) of this definition above be less than
zero.


        “Unencumbered NOI” means, for any period the aggregate NOI from the
Unencumbered Pool Properties for the most recent two fiscal quarters annualized.
To the extent that an Unencumbered Pool Property has been owned for at least one
month, but not for a full fiscal quarter, the NOI from that Property for such
period of ownership will be annualized. If the Property has not been owned for
one full month, NOI shall be based on a pro forma NOI approved by the Required
Holders, provided that any pro forma NOI approved by the administrative agents
under each Material Credit Facility shall be deemed to be approved by the
Required Holders.


        1.3 The following new definitions shall be and are hereby added to
Schedule A to the Original Note Agreement in proper sequence:
“Canadian Dollars” means lawful currency of Canada.
“Dollars” means lawful currency of the United States of America.
1.4 The definition of “Total Asset Value” set forth in Schedule A to the
Original Note Agreement shall be and is hereby amended by (a) deleting the word
“and” at the end of the second clause (f) thereof, (b) deleting the period after
the word “Value” in the second clause (g) thereof and replacing it with “; and”
and (c) adding the following new clause (h) after such second clause (g):
“(h)  Investments in Properties located in Canada, such that the aggregate value
in such Investments in Properties located in Canada exceeds 15% of Total Asset
Value.”


SECTION 2.Representations and Warranties of the Company.
-3-



--------------------------------------------------------------------------------



2.1. To induce the Noteholders to execute and deliver this First Amendment
(which representations shall survive the execution and delivery of this First
Amendment), the Company represents and warrants to the Noteholders that:
(a) this First Amendment has been duly authorized by all necessary limited
partnership action on the part of the Company and has been duly executed and
delivered by the Company, and this First Amendment and the Original Note
Agreement, as amended by this First Amendment, constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by (1) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law);
(b) the execution and delivery of this First Amendment by the Company and the
performance by the Company hereof and of the Original Note Agreement, as amended
by this First Amendment, will not (1) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien in respect of
any property of Hudson REIT or the Company under, any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, corporate charter or
by-laws, shareholders agreement or any other agreement or instrument to which
Hudson REIT or the Company is bound or by which Hudson REIT or the Company or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to Hudson REIT or the Company or (3) violate any provision
of any statute or other rule or regulation of any Governmental Authority
applicable to Hudson REIT or the Company;
(c) no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this First Amendment by the Company or the performance
by the Company hereof or of the Original Note Agreement, as amended by this
First Amendment;
(d) on the CP Satisfaction Date (as hereinafter defined), after giving effect to
this First Amendment, all the representations and warranties contained in
Section 5 of the Original Note Agreement are true and correct in all material
respects with the same force and effect as if made by the Company on and as of
the date hereof (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct in
all material respects as of such earlier date); and
(e) as of the CP Satisfaction Date and after giving effect to this First
Amendment, no Default or Event of Default has occurred which is continuing and
no waiver of Default or Event of Default is in effect.
-4-



--------------------------------------------------------------------------------



SECTION 3.Conditions to Effectiveness of this First Amendment.
3.1. This First Amendment shall become effective upon satisfaction of each and
every one of the following conditions (the date of such satisfaction, the “CP
Satisfaction Date”):
(a) executed counterparts of this First Amendment, duly executed by the Company,
Hudson REIT and Noteholders constituting Required Holders, shall have been
delivered to each Noteholder or its special counsel;
(b) the representations and warranties of the Company set forth in Section 2
hereof shall be true and correct on and with respect to the CP Satisfaction
Date;
(c) each Material Credit Facility in effect on the date of this First Amendment
shall have been amended to align the relevant terms thereof with the amended
terms of the Original Note Agreement pursuant to this First Amendment, and
copies of each such amendment shall have been delivered to each Noteholder or
its special counsel; and
(d) the Company shall have paid the reasonable and documented fees and expenses
of Schiff Hardin LLP, special counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this First
Amendment.
SECTION 4.Miscellaneous.
4.1. This First Amendment shall be construed in connection with and as part of
the Original Note Agreement, and except as modified and expressly amended by
this First Amendment, all terms, conditions and covenants contained in the
Original Note Agreement are hereby ratified and shall be and remain in full
force and effect. Notwithstanding the date of this First Amendment, the
amendments herein shall apply to the calculations set forth in the Senior
Financial Officer’s certificate delivered pursuant to Section 7.2(a) for the
fiscal quarter ended September 30, 2019.
4.2. Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this First Amendment may refer
to the Original Note Agreement without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.
4.3. The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
4.4 This First Amendment shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
-5-



--------------------------------------------------------------------------------



4.5. This First Amendment may be executed in any number of counterparts, each
executed counterpart constituting an original, but all together only one
agreement. Delivery of an executed counterpart of this First Amendment by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.


[Remainder of page intentionally left blank.]




















        



-6-



--------------------------------------------------------------------------------

Exhibit 10.88

HUDSON PACIFIC PROPERTIES, L.P.By:Name:Mark T. LammasTitle:Chief Operating
Officer, Chief Financial Officer & TreasurerACKNOWLEDGED AND AGREED:HUDSON
PACIFIC PROPERTIES, INC.By:Name:Mark T. LammasTitle:Chief Operating Officer,
Chief Financial Officer & Treasurer

































[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------






METROPOLITAN LIFE INSURANCE COMPANY By:MetLife Investment Management, LLC, Its
Investment Manager By:Name:John A. TanyeriTitle:Authorized SignatoryAggregate
principal amount of Notes held by Noteholder:$106,700,000METROPOLITAN TOWER LIFE
INSURANCE COMPANY AS SUCCESSOR BY MERGER TO GENERAL AMERICAN LIFE INSURANCE
COMPANY By:MetLife Investment Management, LLC, Its Investment Manager METLIFE
REINSURANCE COMPANY OF BERMUDA, LTD.By:MetLife Investment Management, LLC, Its
Investment Manager By:Name:John A. TanyeriTitle:Authorized SignatoryAggregate
principal amount of Notes held by Noteholder:$46,000,000









[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




BRIGHTHOUSE LIFE INSURANCE COMPANY F/K/A MET LIFE INSURANCE COMPANY
USABy:MetLife Investment Management, LLC, Its Investment Manager BRIGHTHOUSE
LIFE INSURANCE COMPANY OF NYBy:MetLife Investment Management, LLC, Its
Investment Manager By:Name:Jason RothenbergTitle:Authorized SignatoryAggregate
principal amount of Notes held by Noteholder:$43,200,000ERIE FAMILY LIFE
INSURANCE COMPANYBy:MetLife Investment Management, LLC, Its Investment
ManagerBy:Name:Judith A. GulottaTitle:Authorized SignatoryAggregate principal
amount of Notes held by Noteholder:$4,800,000UNION FIDELITY LIFE INSURANCE
COMPANYBy:MetLife Investment Management, LLC, Its Investment
AdviserBy:Name:Frank MonfalconeTitle:Authorized SignatoryAggregate principal
amount of Notes held by Noteholder:$24,300,000

[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




AXIS REINSURANCE COMPANYBy:MetLife Investment Management, LLC, Its Investment
ManagerBy:Name:Judith A. GulottaTitle:Authorized SignatoryAggregate principal
amount of Notes held by Noteholder:$20,000,000SYMETRA LIFE INSURANCE
COMPANYBy:MetLife Investment Management, LLC, Its Investment
ManagerBy:Name:Judith A. GulottaTitle:Authorized SignatoryAggregate principal
amount of Notes held by Noteholder:$30,000,000







[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




NEW YORK LIFE INSURANCE COMPANYBy:Name:Aron DavidowitzTitle:Corporate Vice
PresidentAggregate principal amount of Notes held by Noteholder:$21,100,000NEW
YORK LIFE INSURANCE AND ANNUITY CORPORATIONBy:NYL Investors LLC, its Investment
ManagerBy:Name:Aron DavidowitzTitle:Senior DirectorAggregate principal amount of
Notes held by Noteholder:$50,000,000





[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




The Bank of New York Mellon, a Banking Corporation Organized Under the Laws of
New York, Not in its Individual Capacity but Solely as Trustee Under that
Certain Trust Agreement dated as of July 1st, 2015 Between New York Life
Insurance Company, as Grantor, John Hancock Life Insurance Company (U.S.A.), as
Beneficiary, John Hancock Life Insurance Company of New York, as Beneficiary,
and The Bank of New York Mellon, as TrusteeBy:New York Life Insurance Company,
its attorney-in-factBy:Name:Aron DavidowitzTitle:Corporate Vice
PresidentAggregate principal amount of Notes held by Noteholder:$7,900,000





[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




THE HARTFORD RETIREMENT PLAN TRUST FOR U.S. EMPLOYEESHARTFORD LIFE AND ACCIDENT
INSURANCE COMPANYHARTFORD ACCIDENT AND INDEMNITY COMPANYHARTFORD UNDERWRITERS
INSURANCE COMPANYTALCOTT RESOLUTION LIFE AND ANNUITY INSURANCE COMPANY (F/K/A
HARTFORD LIFE AND ANNUITY INSURANCE COMPANY)TALCOTT RESOLUTION INSURANCE COMPANY
(F/K/A/ HARTFORD LIFE INSURANCE COMPANY)By:Hartford Investment Management
CompanyTheir investment managerBy:Name:Dawn M. CrundenTitle:Senior Vice
PresidentAggregate principal amount of Notes held by Noteholder:$27,000,000FARM
BUREAU LIFE INSURANCE COMPANY OF MICHIGANBy:Hartford Investment Management
CompanyIts investment managerBy:Name:Dawn M. CrundenTitle:Senior Vice
PresidentAggregate principal amount of Notes held by Noteholder:$6,000,000





[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




USAA CASUALTY INSURANCE COMPANYBy:BlackRock Financial Management, Inc., as
investment managerBy:Name:R. Marshall MerrinaTitle:Managing DirectorAggregate
principal amount of Notes held by Noteholder:$5,000,000UNITED SERVICES
AUTOMOBILE ASSOCIATIONBy:BlackRock Financial Management, Inc., as investment
managerBy:Name:R. Marshall MerrinaTitle:Managing DirectorAggregate principal
amount of Notes held by Noteholder:$10,000,000





[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




PACIFIC LIFE INSURANCE COMPANYBy:Name:Richard S. BannoTitle:Assistant Vice
PresidentBy:Name:Joseph TortorelliTitle:Assistant SecretaryAggregate principal
amount of Notes held by Noteholder:$15,000,000





[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]

--------------------------------------------------------------------------------




AMERICAN FAMILY LIFE INSURANCE COMPANYBy:Name:David L. VogeTitle:Fixed Income
Portfolio ManagerAggregate principal amount of Notes held by
Noteholder:$8,000,000



[Signature Page to First Amendment to 2015 Note Purchase Agreement –
Hudson Pacific Properties, L.P.]